Citation Nr: 0602762	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  03-21 1748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

J. Rose, Counsel 






INTRODUCTION

The veteran served on active duty from August 1969 to 
November 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The 
appeal ensued following a February 2003 rating decision in 
which the RO granted service connection for PTSD and assigned 
a 30 percent disability rating, effective from the date the 
claim was received, September 26, 2002.  The 30 percent 
rating was confirmed and continued in June 2003.  This claim 
was remanded by the Board in June 2004 to inquire as to 
whether the veteran desired a hearing.  The veteran indicated 
in September 2005 that he no longer wished for a hearing.  

The Board notes that evidence, specifically a private medical 
record dated in October 2005 from Dr. Fields, was received 
after the last supplemental statement of the case (SSOC) was 
issued in May 2005.  While this evidence was not initially 
considered in by the RO, the Board finds no prejudice to the 
veteran in moving forward with the appeal.  In the October 
2005 statement, Dr. Fields specifically stated that the 
veteran's symptoms and mental status were the same as 
reported in the SSOC, thus the October 2005 private medical 
record from Dr. Fields provided no pertinent factual 
statement or clinical findings to otherwise assist the Board 
in deciding this claim.  The Board concludes, therefore, that 
a decision on the merits at this time would not prejudice the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


FINDING OF FACT

The veteran's PTSD is manifested primarily by restricted 
affect, slow and hesitant speech, continuity of thought 
contained considerable rambling, panic attacks, depression, 
occasional thoughts of suicidal, and complaints of chronic 
panic attacks and intrusive thoughts.  
  

CONCLUSION OF LAW

The criteria for an evaluation of 50 percent, but no higher, 
for an initial evaluation of PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.132; 38 C.F.R. § 4.130; Diagnostic Code 9411 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the initial unfavorable agency decision 
was made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The RO notified the veteran of the evidence and information 
necessary to substantiate his claim on appeal in a June 2003 
VCAA letter.  The VA fully notified the veteran of what is 
required to substantiate such claim in the letter, along with 
the August 2003 supplemental statements of the case (SSOC). 
Together, the VCAA letter and SSOC provided the veteran with 
a summary of the evidence, the applicable laws and 
regulations and a discussion of the facts of the case.  VA 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was advised to submit any 
evidence in his possession that supported his claim.  No 
other evidence has been identified by the veteran.  It is 
therefore the Board's conclusion that despite the lack of 
pre-decision notice, the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.  Supra, Mayfield.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes the service 
medical records, private and VA treatment records, VA 
examination reports dated in January 2003 and February 2005, 
and statements from the veteran in support his claim.  As VA 
examinations and other medical evidence is of record, the 
Board finds no further VA examination necessary in this case.  
It does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Increased Evaluations

As noted above, in a February 2003 rating decision, the RO 
granted service connection for PTSD and assigned a 30 percent 
evaluation, effective September 26, 2002.  The veteran 
appealed the decision, claiming that a higher initial 
evaluation was warranted.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 
C.F.R. Part 4 (2005).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.  Consideration is to 
be given to all other potentially applicable provisions of 38 
C.F.R. Parts 3 and 4, whether or not they have been raised by 
the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following the grant of service 
connection, and a claim for an increased rating for a 
service-connected condition.  The Court discussed that in the 
case of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  The Court also made 
clear that its holding in Francisco v. Brown, 7 Vet. App. 55, 
58 (1994), (which indicates that when an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10 (2005). 

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130 (2005).  
A 30 percent rating is warranted for occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, and recent events).  38 C.F.R. Part 4, including 
§ 4.130 and Code 9440 (2005).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders is not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002). 

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Further, when evaluating the 
level of disability from a mental disorder, the extent of 
social impairment is considered, but the rating cannot be 
assigned solely the basis of social impairment.  38 C.F.R. § 
4.126 (2005).

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in 
a hypothetical continuum of mental health-illness."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH 
ED, American Psychiatric Association (1994) (DSM-IV), p.32; 
38 C.F.R. §§ 4.125(a), 4.130 (2005).  GAF scores ranging from 
61 to 70 indicates some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social or 
occupational functioning (e.g. theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  GAF scores ranging from 51-60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 31-40 is defined as some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood, (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Id.  

The pertinent medical evidence during the claims period 
includes two VA examination reports, and treatment records.  
Treatment record dated in September 2002 noted that the 
veteran had chronic symptoms involving nightmares, 
flashbacks, intrusive thoughts, emotional numbing, and 
depression.  VA examination report dated in January 2003 
noted that the veteran reported having suicidal ideations; 
that at one point he bought a rifle and tried to get it from 
his wife.  She subsequently sold the rifle to prevent him 
from using it.  He further reported driving recklessly as a 
result of suicidal ideation.  The examiner found that the 
veteran had experienced some mild depression, occasional 
problems with flashbacks and nightmares with sweats, and mild 
anxiety with no specific panic disorder.  

VA examination report dated in February 2005 revealed that 
the veteran's PTSD was manifested primarily by restricted 
affect, slow and hesitant speech, continuity of thought 
containing considerable rambling, panic attacks, and 
depression.  The veteran's mood was reported as "tired" and 
that he was having difficulty focusing at work.  The veteran 
reported experiencing flashbacks three times a week and 
intrusive thoughts about three times a week.  He further 
reported suicidal ideation approximately four times over the 
past three years.  He also reported memory difficulties at 
times.    

Upon review, the September 2002 treatment record and the 
February 2005 VA examination report document depression, 
flashbacks, chronic sleep impairment, and panic attacks 
caused by PTSD.  The February 2005 VA examination further 
found restricted affect, slow and hesitant speech, 
satisfactory remote memory, and continuity of thought 
containing considerable rambling.  In addition, the January 
2003 VA examiner's finding that the veteran had only 
occasional problems with flashbacks, or intrusive thoughts, 
and nightmares with sweats appears inconsistent with the 
veteran's account in the September 2002 and February 2005 
evaluations that he experiences these symptoms frequently or 
more than once per week.  

The Board also notes that the evidence demonstrates 
difficulty in establishing and maintaining effective work and 
social relationships.  The veteran continues to be married to 
his spouse since 1972, he reported to the February 2005 VA 
examiner that he continues feeling irritability directed 
toward her.  He denies having any close friendships and 
reports having no fun activities.  However, he reported that 
he continues to work and that he spends time with his mother 
or other relatives on the weekends.  The most recent VA 
examiner notes that the veteran has some difficulty in 
expressing himself verbally, tending to talk with hand 
gestures and with his eyes closed.  The Board finds that the 
evidence of record most closely approximates the criteria for 
a 50 percent rating for PTSD.  
 
While the Board finds that a 50 percent evaluation is 
warranted, the preponderance of the evidence is against 
entitlement to a 70 percent schedular rating.  The evidence 
of record does not show obsessive rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The clinical records and 
the VA examinations  primarily show that he was alert and 
oriented, with organized or cogent thought process.   The 
February 2005 VA examination report noted that there was no 
evidence of delusions, ideas of reference, or feeling of 
unreality.  The veteran's abstractability and concentration 
were both intact.  

While the veteran does report occasional suicide ideas, 4 
times over 3 years, on current examination in February 2005, 
he reported that his last thought of suicide was in October 
2004, and that he had no plans.  This is the only symptom 
under the 70 percent criteria noted in the record.  In 
addition, despite having difficulties, the veteran does 
exhibit the ability to establish and maintain effective 
relationships as evident by the fact that he remains married 
to his wife, keeps in contact with his mother, his children 
and other relatives, and maintains employment.  Furthermore, 
the GAF scores assigned by the examiners during the claims 
period range from 40 to 61, exhibiting mild-moderate to 
serious symptoms with some impairment in reality testing or 
communication, which is overall consistent a 50 percent 
evaluation.  The veteran was not assigned a GAF score 
indicative of  symptoms under the 70 percent criteria such as 
gross behavior, considerable influence by delusions, or 
hallucination or serious impairment in communication or 
judgment.  Based upon the above, the Board concludes that the 
veteran's PTSD does not meet the criteria for a 70 percent 
schedular evaluation.  Diagnostic Code 9411.  38 C.F.R. § 4.7 
(2005).  




ORDER

Entitlement to a schedular evaluation of 50 percent, but no 
more, for PTSD is granted, subject to the laws and 
regulations governing the award of monetary benefits.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


